Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The instant application17/026,489 is presented for examination by the examiner.  Claims 21-42 are pending.

Terminal Disclaimer
	The terminal disclaimer filed on 6/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,785,250 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
As per claims 21, 31, and 37, the prior art is silent in explicitly teaching or rendering obvious the limitations of “determining, in a tiered hierarchy, a weighting comprising an association strength for each of the one or more extracted PII features, wherein the association strength decreases as a level of association between the identifier and a PII feature increases; and generating, using a data aggregator, a digital vulnerability (DV) score for the individual by aggregating the one or more weighted extracted PII features, wherein the DV score indicates the risk for the individual of a cyberattack” in combination with the other claim requirements.

Allowable Subject Matter
Claims 21-42 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        
MICHAEL R. VAUGHAN
Primary Examiner
Art Unit 2431